             Case 1:21-cv-00318-LY Document 1 Filed 04/12/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 MCKEOWN INTERNATIONAL, INC.                    §
     Plaintiff,                                 §
                                                §
                                                §
                                                §
 V.                                             §      CIVIL ACTION NO. _______________
                                                §
                                                §
                                                §
 GREAT AMERICAN E&S                             §
 INSURANCE COMPANY,                             §
      Defendant.                                §


            DEFENDANT’S, GREAT AMERICAN E&S INSURANCE COMPANY,
                            NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant, Great American E&S Insurance Company (Defendant”), files its Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and shows:

                                I.     PROCEDURAL HISTORY

       1.      On March 18, 2021, Plaintiff, McKeown International, Inc. (herein “Plaintiff”),

filed its Original Petition and initiated an action against Defendant, in the 368th Judicial District

Court of Williamson County, Texas, in Cause No. 21-0387-C368 (the “State Court Action”). See

Exhibit A attached hereto and incorporated herein by reference.

       2.      Defendant was served on or about March 22, 2021, with a copy of the Summons of

Citation and Plaintiff’s Original Petition. See Exhibit B for a copy of the document confirming

service on Defendant, attached hereto and incorporated herein by reference.

       3.      Defendant’s Notice of Removal was filed on April 12, 2021, which is within the

thirty-day statutory time period for removal allowed under 28 U.S.C. §1446(b).




                                                 1
              Case 1:21-cv-00318-LY Document 1 Filed 04/12/21 Page 2 of 6




                                II.   FACTUAL BACKGROUND

        4.      This suit concerns Plaintiff’s request for coverage under a Commercial General

Liability policy issued by Defendant to Plaintiff for claims asserted against Plaintiff in the

following suit: Republic Steel v. McKeown International, Case No. 19-CV-153-JPC, in the United

States District Court for the Northern District of Ohio.

        5.      Defendant denied coverage for the claims asserted against Plaintiff in the Republic

suit and, subsequently, Plaintiff filed this suit for breach of contract, violations of Chapter 541 of

the Texas Insurance Code, and violations of Chapter 542 of the Texas Insurance Code. Plaintiff

seeks relief of more than $250,000 but less than $1,000,000. See Exhibit A.

                             III.     DIVERSITY JURISDICTION

        6.      Plaintiff, McKeown International, Inc., is a corporation formed under the laws of

Texas with its principal place of business in Round Rock, Texas.

        7.      Defendant, Great American E&S Insurance Company, is an insurer incorporated

under the laws of the State of Ohio, with its principal place of business in Cincinnati, Ohio.

        8.      Removal is proper because there is complete diversity between the parties.

        9.      Venue is proper in the Western District of Texas, Austin, because the Plaintiff’s

business is located in Williamson County and within the Austin Division.

        10.     The “matter in controversy” under 28 U.S.C. § 1332(a) is determined by reference

to the plaintiff’s pleadings. The damages the plaintiff claims in its petition, if apparently claimed

in good faith, are controlling. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

(1938). Plaintiff has pled in its petition that it seeks damages in excess of $250,000. See Exhibit

A. Thus, the total economic damages and attorneys’ fees being sought exceeds the $75,000

jurisdictional minimum amount in controversy.



                                                -2-
PD.32869495.1
              Case 1:21-cv-00318-LY Document 1 Filed 04/12/21 Page 3 of 6




                          IV.    INFORMATION FOR THE CLERK

        11.     Plaintiff: McKeown International, Inc.

        12.     Defendant: Great American E&S Insurance Company.

        13.     The case is pending in the 368th Judicial District Court of Williamson County:

                Honorable Judge Rick J. Kennon
                Williamson County Justice Center
                405 MLK Street
                Suite 117, Box 8
                Georgetown, TX 78626
                Telephone: (512) 943-1368

        14.     Pursuant to 28 U.S.C. §1446(a), Defendant has attached copies of all processes and

pleadings served upon it in the state court action. No further proceedings have been had therein.

Pursuant to Local Rule 81, a copy of the trial court’s docket sheet is attached as Exhibit C and an

Index of Matters Being Filed is attached.

        15.     Counsel for Plaintiff, McKeown International, Inc:
                Jon Michael Smith, Esq.
                3305 Northland Drive, Suite 500
                Austin, Texas 78731
                Phone: 512-371-1006
                Facsimile: 512-476-6685
                E-mail: jon@jonmichaelsmith.com

        16.     Counsel for Defendant, Great American E&S Insurance Company:
                George B. Hall, Jr.; TBN: 00785371
                Sara E. Nau; TBN: 24083551
                PHELPS DUNBAR LLP
                ONE SHELL PLAZA
                910 Louisiana, Suite 4300
                Houston, Texas 77002
                Phone: 713-626-1386
                Facsimile: 713-626-1388
                E-Mail: sara.nau@phelps.com; hallb@phelps.com

Miscellaneous

        17.     On the same day this Notice of Removal was filed, Defendant filed its notice of this



                                                -3-
PD.32869495.1
              Case 1:21-cv-00318-LY Document 1 Filed 04/12/21 Page 4 of 6




removal in the State Court Action. A copy of this Notice of Removal filed in the State Court

Action is attached as Exhibit D.

        18.     Because the Defendant is not a citizen of the State of Texas or otherwise resides in

the State of Texas, and because the amount in controversy exceeds $75,000, the Court has subject

matter jurisdiction based on diversity of citizenship and residency. 28 U.S.C. §1132. As such,

this removal action is proper.

        WHEREFORE, Defendant, Great American E&S Insurance Company, respectfully

requests that the above-entitled action be removed from the 368th District Court of Williamson

County, Texas, to the United States District Court for the Western District of Texas, Austin

Division.




                                                -4-
PD.32869495.1
            Case 1:21-cv-00318-LY Document 1 Filed 04/12/21 Page 5 of 6




                                Respectfully submitted,

                                PHELPS DUNBAR, LLP



                                By:    /s/ Sara E. Nau
                                       Sara E. Nau
                                       State Bar No. 24083551
                                       George B. Hall, Jr.
                                       State Bar No. 00785371
                                       ONE SHELL PLAZA
                                       910 Louisiana, Suite 4300
                                       Houston, Texas 77002
                                       Telephone (713) 626-1386
                                       Facsimile (713) 626-1388
                                       Emails: sara.nau@phelps.com; hallb@phelps.com

                                ATTORNEYS FOR DEFENDANT,
                                GREAT AMERICAN E&S INSURANCE COMPANY




                                        -5-
PD.32869495.1
            Case 1:21-cv-00318-LY Document 1 Filed 04/12/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all known counsel of record as listed below by placing a copy of same in the United States
mail, certified, return receipt requested, electronically, and/or hand delivery on April 12, 2021.

     Jon Michael Smith, Esq.                             VIA CM/RRR: 7017 2400 0000 6817 9662
     3305 Northland Drive, Suite 500                          E-MAIL: jon@jonmichaelsmith.com
     Austin, Texas 78731




                                              /s/ Sara E. Nau
                                              Sara E. Nau




                                              -6-
PD.32869495.1
